The parties shall include among the issues to he briefed: (1) whether the police officers unlawfully expanded a “knock and talk” procedure by entering the defendant’s back yard and walking onto a wooden deck, which was attached to the home, see Florida v Jardines, 569 US 1; 133 S Ct 1409; 185 L Ed 2d 495 (2013); and (2) if a constitutional violation occurred, whether the good-faith exception to the exclusionary rule applies under the facts of this case. See United States v Leon, 468 US 897; 104 S Ct 3405; 82 L Ed 2d 677 (1984).
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.